Per Curiam.

In his petition, petitioner urges that he was not served with a copy of his indictment. However, in this proceeding, petitioner testified that he was served with a copy of such indictment on April 17 and went to trial on April 23. The evidence itself refutes petitioner’s argument in this respect.
In this proceeding, petitioner confined his argument solely to alleged errors as to the counts in the indictment-in relation to the first girl. Petitioner was not convicted on these counts, and, thus, any error in relation thereto does not affect his present confinement.
Petitioner in his petition urges also that he was never indicted for any crimes against the second girl. The indictment itself refutes petitioner’s contention in this respect.
Finally, petitioner contends that he is innocent. The guilt or innocence of an accused is not a matter for determination in *59a habeas corpus proceeding. Brown v. Maxwell, Warden, 174 Ohio St., 29.

Petitioner remanded to custody.

Taft, C. J., Zimmerman, Matthias, O’Neill., Griffith, Herbert and Gibson, JJ., concur.